Robert H. Dudley, Justice, concurring: The issue is whether the chancery court had jurisdiction. Jurisdiction of the court of equity in a quiet title action can only be invoked by a plaintiff in possession. Ralston v. Powers, 269 Ark. 63, 598 S.W.2d 410 (1980). Possession must be pleaded because equity’s jurisdiction is tested by the allegations of the complaint. Scroggins v. Bowen, 249 Ark. 1155, 464 S.W.2d 79 (1971). The determining issue in this case is whether appellants pleaded possession. They did not plead possession. They pleaded, “Petitioners are residents of and land owners in Washington County, Arkansas.” The allegation of residency in the county is not an allegation of possession of the land in dispute. The allegation of land ownership in the county is not an allegation of possession of the land at issue. Possession simply is not pleaded. Therefore, equity does not have jurisdiction.